DAVIDSON, J.,
This case arose in the justice court, and the conviction there occurred, and a fine of ?5 imposed and all costs of court.
The complaint charged the defendant with boarding a freight train on the track of the St. Louis & Southwestern Railway Company, 'with intent to obtain a free ride, and with- . out any lawful business thereon, and without the consent of the conductor in charge of said •train. Motion was'made in the county court *561to dismiss tlie appeal for want of final judgment, and sustained by the court. Notice of appeal was given to this court. The Assistant Attorney General asks this court to dismiss this ease because there was no final judgment in the justice court, and that the action of the county court in dismissing the appeal was correct. This motion cannot be sustained. The judgment is a sufficient final judgment, and the county court should have entertained jurisdiction and tried the case de novo. Terry v. State, 30 Tex. App. 408, 17 S. W. 1075; Ex parte Dickerson, 30 Tex. App. 448, 17 S. W. 1076; Ex parte Cox, 53 Tex. Cr. R. 241, 109 S. W. 369; Ex parte Williford, 50 Tex. Cr. R. 418, 100 S. W. 919; Ex parte White, 50 Tex. Cr. R. 474, 98 S. W. 850; Ex parte Crawford, 36 Tex. Cr. R. 182, 36 S. W. 92. Some of these eases are not directly in point, but all bear on the question, and all approve Ex parte Dickerson, supra.
For the reasons indicated the judgment is reversed, and the cause remanded for trial de novo in the county court.

©=yFor other eases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes